Citation Nr: 1610655	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a neck condition, claimed as crushed vertebrae of the cervical spine.

2.  Entitlement to service connection for a residuals of a fractured right hand.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1945 to December 1947 and from June 1949 to April 1951.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2014, the Veteran requested a Board hearing at a local VA office.  However, his attorney later withdrew that request in an October 2015 letter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for residuals of a fractured right hand is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 1990 Board decision denied the Veteran's claim seeking service connection for a neck condition; the Veteran did not appeal the Board decision, and it became final.  The Veteran later attempted to reopen the claim and was last denied in a November 2004 rating decision that was upheld by the Board in November 2009.

2.  Evidence submitted since the November 2009 Board decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric condition.

CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a neck condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran was given proper notice in a November 2012 letter.  See also Akers v. Shinseki, 673 F.3d 1352 (Fed. Cir. 2012).  

The duty to assist has also been satisfied.  The Veteran's claims file contains his service treatment records, military service records, as well as post-service medical records and lay statements from the Veteran.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.

The Veteran was not afforded a VA examination in connection with his claim seeking service connection for a neck condition.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a neck condition.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for a neck condition was denied in a May 1989 rating decision because the service medical records did not show any evidence of a neck condition in service.  The Veteran appealed the rating decision to the Board.  A December 1990 Board decision denied entitlement to service connection for residuals of an injury to the cervical spine, finding that the evidence of record did not show that the Veteran injured his cervical spine or had any cervical spine disability during service.  Further, the evidence showed that arthritis of the cervical spine was first shown in the 1980s, many years following the Veteran's active service.  The Veteran did not appeal the Board decision, and it became final.  38 C.F.R. §§ 20.1100, 20.1104.  

The Veteran sought to reopen his claim in June 2004, claiming the problem in his neck developed in November 1950 from training in Camp Pendleton.  See June 22, 2004 Veteran's Application for Compensation and/or Pension.   The November 2009 Board decision also notes the Veteran's contentions that his cervical spine disorder was due to injuries sustained in service in 1950, to include having an individual fall on his neck in service, as well as having been struck in the neck during training for hand-to-hand combat.  While the Board determined that new evidence had been added to the Veteran's file since his last final denial, the newly obtained evidence was not material since it did not establish that a current chronic cervical spine disorder was incurred during active service.

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records, as well as lay statements attesting to an in-service injury to the neck. 

In October 2012, the Veteran submitted a statement which the AOJ interpreted as a petition to reopen his previously denied service connection claim.  In support of his claim, the Veteran submitted a copy of a letter written to his parents in November 1950 in which the Veteran tells his parents he recently hurt his neck during hand-to-hand combat training.  Also of record are a number of VA treatment records which note the Veteran's complaints of neck pain.  See, e.g., June 2013 VA physical medicine rehab discharge note. 

This evidence was not of record at the time of the prior final rating decision, and therefore, the medical records and letter to the Veteran's parents are new.  However, none of the medical records relate the Veteran's claimed neck condition to active duty service; thus, these new records do not address an unestablished fact necessary to substantiate the claim.  As such, the Board finds that this newly obtained evidence is not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

Further, the November 1950 letter from the Veteran to his parents is essentially duplicative of correspondence and lay statements already in the record at the time of the November 2009 Board decision.  To the extent that the letter is "new" in that it was not of record at the time of the last final denial, the Board finds that the November 1950 letter is not "material" as the statements contained in the letter are cumulative and redundant of assertions made prior to the November 2009 last final denial.  

As for the Veteran's statements asserting that his neck condition is due to active service, while the Veteran is competent to report his symptoms, he is not competent to state that his current disability was due to active duty service.  There can be many possible causes for the Veteran's current neck condition.  Such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's statements and recently submitted evidence do not, in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for a neck condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a neck condition is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.  The Veteran is seeking service connection for a right hand fracture he claims he sustained during active duty service. 

The Veteran stated in his October 2012 claim for benefits that while in "Bremerton Naval Ammunition Depot" in December 1950, he was x-rayed and told his right hand had fractures.  A review of the Veteran's available service treatment records show no complaints, diagnoses or treatment related to a right hand fracture.  His December 1947 Report of Physical Examination does note the Veteran had a broken right hand in 1940 and a broken finger in 1946.  No further details are noted in the examination report concerning the history of these two conditions.

The Veteran's claims file includes a January 2010 memorandum noting a formal finding on the unavailability of records from Bremerton Naval Medical Facility.  The memorandum notes that further efforts to obtain any records would be futile.  However, the memorandum notes that a request was made to the National Personnel Records Center (NPRC) in March 2005 asking for a search of records to be conducted only for the month of December 1945.  In light of the Veteran's assertions, a remand is necessary to obtain any relevant treatment records from the Naval Hospital Bremerton to fully comply with the duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

Should the records request result in the AOJ obtaining evidence relevant to the Veteran's service connection claim, his claims file should then be sent to the VA examiner who conducted his June 2013 VA examination for an addendum opinion on the etiology of the Veteran's right hand fracture. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated since April 2014 and associate those documents with the Veteran's claims file.

2.  Take all appropriate action to obtain and associate with the claims file all treatment records from the Naval Hospital Bremerton dated from August 1945 to December 1947, and from June 1949 to April 1951, including any x-ray reports or other medical records related to the Veteran's right hand.  .

3.  After the above development has been completed, the AOJ should conduct any other development deemed appropriate regarding the Veteran's claim, to include obtaining an addendum opinion from the VA examiner who conducted the June 2013 VA examination on the etiology of the Veteran's right hand condition.

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


